DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2020 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-8, 10-14, and 16-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recite the limitations "a battle" in lines 6 and 13.  However, it is unclear whether the different recitations of “a battle” is referring to the same or different battles, thus, deemed indefinite.  Claims 7 and 13 has the same issues as claim 1 as stated above.
Claim 1 recite the limitations "a second term" in lines 10 and 12.  However, it is unclear whether the different recitations of “a second term” is referring to the same or different terms, thus, deemed indefinite.  
Claim 1 recites the limitation "the result" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  Claims 7 and 13 has the same issue as claim 1 as stated above.
Dependent claims 2, 4-6, 8, 10-12, 14, and 16-21 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite because their respective dependence on claims 1, 7, and 13.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-8, 10-14, and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 20080026847 to Mueller et al (Mueller) in view of US Pub. 20050255923 to Aoki and Hearthstone video game play as evidence provided in YouTube video titled “[Hearthstone] Master Hearthstone in 10 Minutes! The Ultimate Beginner's Guide” (herein referred to as Hearthstone).

Claims 1, 7, and 13. Mueller discloses a game apparatus configured to provide a battle game (¶¶79, 99, and 124 discloses battles among player characters in a video game environment; also see ¶3) comprising at least a number of terms (¶14 “discrete time frame”; and ¶¶75 and 121 “era” and “epoch”) between a plurality of players (¶121 “group of players”; also see ¶¶2 and 15 “MMOGs” and “MMORPGs”), comprising a communication interface configured to communicate with a plurality of client devices (Fig. 1 and ¶17), and a rendition processing module comprising a battle processing unit; 
wherein the rendition processing module is configured to render a game screen (¶27); 
wherein the battle processing unit is configured to, during a first term of the battle game (¶14 “discrete time frame”; and ¶¶75 and 121 “era” and “epoch”), conduct a battle under a first battle condition against an opponent character appearing in the first term using a parameter (¶114 discloses “There may be many attributes and specific information relating to each era” and “era conditions”; also see ¶¶118-120); 
wherein the battle processing unit is configured to provide a reward based on the result of the battle game in the first term (¶75 discloses spider mutation available to character who completes a task; and ¶113 discloses perform a task to gain strength and/or skills; also see ¶¶63 and 121); 
wherein the battle processing unit is configured to set a parameter (¶75 discloses spider mutation available to character who completes a task; and ¶113 discloses perform a task to gain strength and/or skills); and 
wherein the battle processing unit is configured to automatically transition from the first term to the second term, and during the second term after the first term (¶14 “discrete time frame”; and ¶¶75 and 121 “era” and “epoch”; and ¶114 “era time start” and “era time end”), conduct a battle under a second battle condition determined based on the reward against an opponent character appearing in the second term by use of the parameter (¶75 discloses spider mutation available to character who completes a task; and ¶113 discloses perform a task to gain strength and/or skills such that an “mutation” or skill is available in another era during a battle with another enemy character).
However, Mueller fails to explicitly disclose:
a battle game comprising at least a predetermined number of terms;
a game screen comprising a first field at a lower position in the game screen and a second field above the first field, wherein in the first field, a plurality of cards selected from a deck which is a stack of virtual cards are arranged in a horizontal direction;
conduct a battle under a first battle condition against an opponent character appearing in the first term using a parameter based on a card selected by a player;
wherein the reward comprises a card usable in a second term;
wherein the battle processing unit is configured to set a parameter of the card as the reward; and
conduct a battle under a second battle condition determined based on the reward against an opponent character appearing in the second term by use of the parameter of the card selected by the player (emphasis added).
Aoki teaches a battle game comprising at least a predetermined number of terms (Figs. 3 and 4, and ¶123).  The gaming system of Mueller would have motivation to use the teachings of Aoki because associating timers and specific amount of times to particular stages of video games is a technique commonly used in the video gaming art as way to keep games from running too long and also to further challenge players to complete a task, mission, or the like within a certain amount of time.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the gaming system of Mueller with the teachings of Aoki because associating timers and specific amount of times to particular parts of video games is a technique commonly used in the video gaming art as way to keep games from running too long and also to further challenge players to complete a task, mission, or the like within a certain amount of time.
Hearthstone teaches:
a game screen comprising a first field at a lower position in the game screen and a second field above the first field, wherein in the first field, a plurality of cards selected from a deck which is a stack of virtual cards are arranged in a horizontal direction (Hearthstone YouTube video at 0:14-0:27, also see 3:00-3:25);


    PNG
    media_image1.png
    712
    1275
    media_image1.png
    Greyscale


using a parameter based on a card selected by a player (Heathstone YouTube video at 0:14-0:27, 1:07-1:20, 1:25-1:58, and 2:26-2:36 each card has a set of different parameters including but not limited to “attack”, “health”, “ability”, and “durability”);


    PNG
    media_image2.png
    717
    1285
    media_image2.png
    Greyscale

wherein the reward comprises a card usable in a second term (Heathstone YouTube video at 5:20-5:30 discloses cards are earned via playing in an arena, that can later be used during a battle);


    PNG
    media_image3.png
    713
    1278
    media_image3.png
    Greyscale


conduct a battle under a second battle condition determined based on the reward against an opponent character appearing in the second term by use of the parameter of the card selected by the player reward (Heathstone YouTube video at 1:07-1:20 and 2:26-2:36, each card has a set of different parameters including but not limited to “attack”, “health”, “ability”, and “durability”, in this case, a card earned during playing in an arena, at 5:20-5:40, is now used during another battle, at 4:30-4:55).  The gaming system of Mueller in view of Aoki would have motivation to use the teachings of Hearthstone in order to provide an user interface with cards for making additional game commands during battles among game characters, in doing so would make using cards more convenience for game participates in order to avoid disruptions during the flow of the battle among game characters in hopes of enhancing the gaming experience.
It would have been further obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the gaming system of Mueller in view of Aoki with the teachings of Hearthstone in order to provide an user interface with cards for making additional game commands during battles among game characters, in hopes to make the gameplay more fun and exciting.






Claims 2, 8, and 14. Mueller discloses wherein the first term comprises plural battle terms with different battle conditions (¶114 “era rules”, ¶75 “epoch”, ¶119 “when a new era occurs, the game environment is altered in multiple ways according to the rules and conditions associated with the era”).

Claims 4, 10, and 16. Mueller in view of Hearthstone further comprising a step of determining if the card as the reward is useable in the second term of the battle game (see Mueller ¶75 discloses spider mutation available to character who completes a task; and ¶113 discloses perform a task to gain strength and/or skills such that an “mutation” or skill is available in another era during a battle with another enemy character; and see Heathstone YouTube video at 5:20-5:40, a card earned during playing in an arena is used during another game battle, at 4:30-4:55).

Claims 5, 11, and 17. Mueller discloses wherein the battle game is a group battle in which a group is formed by plural players (¶121 “group of players”; also see ¶¶2 and 15 “MMOGs” and “MMORPGs”).

Claims 6, 12, and 18. Mueller discloses wherein a player in the group with entry authority to enter the battle game (¶2 “players pay a periodic subscription price”).

Claims 19, 20, and 21. Mueller in view of Aoki teaches further comprising the step of:
concluding the first term of the battle game at a predefined end timing based on a start timing of the battle game; and 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAMON J PIERCE whose telephone number is (571)270-1997.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.